Exhibit *10.1

SIDE LETTER AGREEMENT

This Side Letter Agreement (this “Agreement”)  is entered into by and among
Green Plains, Inc., an Iowa corporation (“GPRE”), its wholly owned subsidiary
Green Plains II LLC, a Delaware limited liability company (“GPRE Holding
Company”), and Kenneth M. Simril, an individual (“Executive”), effective as of
this 22nd day of October 2018, concurrent with the Company’s and Executive’s
entry into the Executive Employment Agreement, dated this 22nd day of October.

In consideration of the promises and mutual covenants contained herein, the
parties hereto agree as follows:

1. Definitions.

1.1 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued thereunder.

1.2 “Company” means Fleischmann’s Vinegar Company, Inc., a Delaware corporation
and a wholly owned operating subsidiary of GPRE Holding Company.

1.3 “Effective Time” means the time of the consummation of the Sale.

1.4 “Existing Employment Agreement” means the Employment Agreement entered into
by and among GPRE, the Company and Executive as of on or around September 30,
2016 and effective as of October 3, 2016, as amended in accordance with its
terms from time to time.

1.5 “Sale” means a merger or combination of, or a sale to a third party, of all
or substantially all of the outstanding equity interests in, or all or
substantially all of the assets of, the Company, for which the gross purchase
price is at least $350,000,000 and which closes by January 31, 2019.

2. Vesting of GPRE Equity Awards. Effective as of immediately prior to, but
contingent upon, the consummation of the Sale, all then-outstanding and unvested
equity and equity-based awards covering GPRE shares and held by Executive (as
set forth on Schedule 1 to this Agreement) shall, without limiting the terms and
conditions of Section 7.2(b) of the Existing Employment Agreement and subject to
the terms and conditions of Section 4,  become fully vested and released from
any restrictions on transfer (it being acknowledged and agreed for this purpose
that any outstanding equity and equity-based awards held by Executive which are
then-unvested and subject to performance-based vesting criteria shall be deemed
to have been earned and vested based on “target”-level performance or the actual
level of performance in effect as of immediately prior to the Effective Time,
whichever is greater).  To the extent applicable and subject to the terms of the
applicable award agreements, any GPRE shares underlying equity-based awards that
become vested pursuant to this Section 2 will be settled and delivered to
Executive as soon as practicable following the consummation of the Sale and in
all events prior to March 15 of the year following the year in which such
vesting occurs, subject to applicable withholding for taxes.    

3. Bonuses – Additional Terms and Conditions.  In the event of a termination of
Executive’s employment with or services to the Company for any reason at any
time prior to the



--------------------------------------------------------------------------------

 

 

 

Effective Time, other than a termination by the Company for “Cause” (as defined
in the Existing Employment Agreement) or a resignation by Executive without
“Good Reason” (as defined in the Existing Employment Agreement), then, upon the
Effective Time, GPRE shall pay a bonus to Executive equal to $2,000,000.

4. Compliance with Code Sections 409A and 280G. 

4.1 Code Section 409A.  Notwithstanding any provision in this Agreement to the
contrary, all payments and amounts hereunder are intended to be “short-term
deferrals” that are not subject to Section 409A of the Code, and this Agreement
shall be interpreted consistent with such intent.  If any payment under this
Agreement is deemed to be a payment of deferred compensation that is subject to
Code Section 409A, then (i) to the extent required in order to avoid accelerated
taxation and/or tax penalties under Code Section 409A, Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payment shall be due to Executive under this Agreement until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Code Section 409A, (ii) each amount to be paid
or benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Code Section 409A,
and (iii) if, on the date of Executive’s separation from service (as defined in
Treasury Regulation §1.409A-1(h)), Executive is a specified employee (as defined
in Code Section 409A and Treasury Regulation §1.409A-1(i)), no payment due to
Executive’s separation from service shall be made under this Agreement at any
time during the six (6)-month period following the Employee’s separation from
service of any amount that results in the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b), after application of the exemptions
provided in Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and
(v), and any amounts otherwise payable during such six (6)-month period shall be
paid in a lump sum on the first payroll payment date following expiration of
such six (6)-month period.  Notwithstanding anything to the contrary, GPRE does
not make any representations that the payments and benefits provided under this
Agreement are exempt from or are in compliance with Code Section 409A, and in no
event shall GPRE be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by Executive on account of Code
Section 409A.

4.2 Code Section 280G.  If any payment or benefit that Executive would receive
pursuant to this Agreement (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Code Section 280G, and (b) but for this sentence,
be subject to the excise tax imposed by Code Section 4999 (the “Excise Tax”),
then such Payment shall be adjusted, consistent with the requirements of Code
Section 409A to the extent applicable, so that it equals the Reduced
Amount.  The “Reduced Amount” shall be the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax.  If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, any such reduction will occur in
a manner necessary to provide Executive with the greatest post-reduction
economic benefit.  If more than one manner of reduction of Payments necessary to
arrive at the Reduced Amount yields the greatest economic benefit to Executive,
the Payments will be reduced pro rata.

5. Amendment. Concurrent with the Sale, Executive shall sign an amendment to the
Existing Employment Agreement releasing GPRE from the Existing Employment
Agreement.



2

 

--------------------------------------------------------------------------------

 

 

 

6. Withholding Taxes.  Executive will be solely responsible for any federal,
state, local or payroll taxes imposed in connection with the vesting of the
equity or equity-based awards described in Section 2 or the delivery of the
shares pursuant thereto, and Executive authorizes GPRE or its affiliates to pay
any withholding for taxes which GPRE deems necessary or proper in connection
therewith, subject to the terms of the award agreements for such equity or
equity-based awards.  

7. Assignment.  This Agreement is not assignable or delegable in whole or in
part by Executive without the consent of the Chief Executive Officer of GPRE
(Mr. Todd Becker).

8. Waiver or Modification.  Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing in a document
that specifically refers to this Agreement and such document is signed by the
parties hereto.

9. Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties hereto with respect to the specific
subject matter covered herein and supersedes all prior oral or written
understandings and agreements with respect to such specific subject matter.

10. Severability.  If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain enforceable in full force and effect, and the court
making such determination shall modify, among other things, the scope, duration,
or geographic area of such affected provision to preserve the enforceability
thereof to the maximum extent then permitted by law.

11. Notices.  All notices thereunder shall be in writing addressed to the
respective party as set forth below and may be personally served, sent by
facsimile transmission, sent by overnight courier service, or sent by United
States mail, return receipt requested.  Such notices shall be deemed to have
been given: (i) if delivered in person, on the date of delivery; (ii) if
delivered by facsimile transmission, on the date of transmission if transmitted
by 5:00 p.m. (local time, Omaha, Nebraska) on a business day or, if not, on the
next succeeding business day; provided that a copy of such notice is also sent
the same day as the facsimile transmission by any other means permitted herein;
(iii) if delivered by overnight courier, on the date that delivery is first
attempted; or (iv) if by United States mail, on the earlier of two (2) business
days after depositing in the United States mail, postage prepaid and properly
addressed, or the date delivery is first attempted.  Notices shall be addressed
as set forth as set forth on the signature page hereof, or to such other address
as the party to whom such notice is intended shall have previously designated by
written notice to the serving party.  Notices shall be deemed effective upon
receipt.

12. Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Nebraska, without reference to the
choice of law provisions thereof.  Any action, suit or proceeding based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby shall be brought in any federal court of the United States of America
sitting in the State of Nebraska, and each of the parties irrevocably submits to
the exclusive jurisdiction of each such court in any such action, suit or
proceeding, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the action, suit or proceeding shall be heard and determined



3

 

--------------------------------------------------------------------------------

 

 

 

only in any such court, and agrees not to bring any action, suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in any other court.

13. Attorneys’ Fees.  In the event an action or proceeding is brought by any
party under this Agreement to enforce or construe any of its terms, the party
that prevails by enforcing this Agreement shall be entitled to recover, in
addition to all other amounts and relief, its reasonable costs and attorneys’
fees incurred in connection with such action or proceeding.

14. Construction.   Whenever the context requires, the singular shall include
the plural and the plural shall include the singular, the whole shall include
any part thereof, and any gender shall include all other genders. The headings
in this Agreement are for convenience only and shall not limit, enlarge, or
otherwise affect any of the terms of this Agreement.  Unless otherwise
indicated, all references in this Agreement to sections refer to the
corresponding sections of this Agreement.  This Agreement shall be construed as
though all parties had drafted it and each party acknowledges that they have had
adequate time to consult with their own legal counsel.

15. Counterparts.   This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Counterparts and signatures transmitted
by facsimile shall be valid, effective and enforceable as originals.

 

4

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Executive has signed this Agreement personally and GPRE
has caused this Agreement to be executed by its duly authorized representative.

﻿

﻿

GREEN PLAINS INC. 

﻿

﻿

By: /s/ Todd Becker

Name:  Todd Becker

Title: Chief Executive Officer

﻿

GREEN PLAINS II LLC

﻿

﻿

By: /s/ Todd Becker

Name:  Todd Becker

Title: Chairman of the Board

﻿

Address for GPRE:

Green Plains Inc.

450 Regency Parkway Suite 400

Omaha, NE 68114

﻿

Executive

﻿

/s/ Kenneth M. Simril,  individually

﻿

Address for Executive:

﻿

Mr. Kenneth M. Simril

12604 Hidden Creek Way, Suite A

Cerritos, California 90703 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Outstanding Equity and Equity-Based Awards Held by Executive

[See Attached]

﻿



 

--------------------------------------------------------------------------------